Title: John Bondfield to the American Commissioners, 9 February 1779
From: Bondfield, John
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Sirs
Bordeaux 9 feb 1779
I am honor’d with your favor of the 30th Ulto accompanying four Passports for our Ships and for which I am obliged to you. I have had no Letters the two Last posts from Nantes but suppose our Vessels are ready for Sea.
No Arrivals yet on this Coast from America nor any intelligence Interesting. I have the honor to be with due respect Sirs Your most Obed Humble Servant
John Bondfield
The Honble. the Commissioners
 
Addressed: The Honble. / Benj Franklin Arthur Lee / John Adams Esqrs / Commissioners from Congress / at / Paris
Notation: Bondfield John 9. Feby. 1779.
